Citation Nr: 1700481	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for muscle spasms, claimed as restless leg syndrome.  

2.  Entitlement to service connection for arthritis of the arms.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for a lumbar spine disability.  

6.  Entitlement to service connection for a bilateral knee disability.  

7.  Entitlement to service connection for obstructive sleep apnea.  

8. Entitlement to service connection for elevated cholesterol.  

9. Entitlement to service connection for hypertension.  
10.  Entitlement to service connection for anemia.  

11.  Entitlement to service connection for diabetes mellitus, Type II.  

12. Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 to include service in the Southwest Asia Theater of Operations. He also served on active duty for training from November 1976 to March 1977.  The appellant retired from the National Guard.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2015, when it remanded the service connection issues for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky confirmed and continued its denials of service connection for muscle spasms, arthritis of the arms, a left shoulder disability, a cervical spine disability, a lumbar spine disability, a bilateral knee disability, obstructive sleep apnea, elevated cholesterol, hypertension, anemia, diabetes mellitus, and headaches.  Thereafter, the case was returned to the Board for further appellate action.

In January 2014, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The issues of service connection for arthritis of the arms, a left shoulder disability, a cervical spine disability, a lumbar spine disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Chronic muscle spasms, claimed as restless leg syndrome, were first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  Obstructive sleep apnea was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

3. Elevated cholesterol is a laboratory finding and not a disability under VA law and regulations.  

4.  Hypertension was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

5.  Pernicious anemia was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

6.  Type II diabetes mellitus, was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  


CONCLUSIONS OF LAW

1.  Muscle spasms, claimed as restless leg syndrome, are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.3.17 (2015).  

2.  Obstructive sleep apnea is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).  

3.  Elevated cholesterol does not meet the criteria for service connection.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).  

4.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2015).  .  

5.  Pernicious anemia is not the result of disease or injury incurred in or aggravated by service, and primary anemia may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2015).  

6.  Type II diabetes mellitus is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2015).  .  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims of entitlement to service connection for muscle spasms, sleep apnea, elevated cholesterol, hypertension, pernicious anemia, diabetes, and headaches, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

The VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include scheduling the claimant for VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Veteran contends that chronic muscle spasms, sleep apnea, elevated cholesterol, hypertension, pernicious anemia, and diabetes mellitus are a result of service, including, but not limited, his 1991 participation in the Persian Gulf War.  

Lay statements from the Veteran's family, and a former fellow soldier support those contentions.  They indicate that prior to service the Veteran was very active with his family, around the house, and in athletics.  They noted, however, that when he returned from the Persian Gulf, he had changed.  They saw his health deteriorate and that he no longer had the stamina he had had before the war.  His wife noted that he had sleep problems, difficulty breathing at night, and restless legs.

The Veteran is competent to report what he experienced during and since his separation from service.  Similarly, lay persons are competent to report their observations.  For example, they are competent to report that following service, the appellant demonstrated diminished stamina, difficulty breathing at night or restless legs.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that they are competent by training or experience to diagnose any pathology, i.e., the underlying disease process that was causing those symptoms.  The question of an etiologic relationship between the above disabilities and any incident during his service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  Not only are the foregoing claims uncorroborated by the evidence in the service; service connection is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant).  Therefore, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the foregoing claims.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014; 38 C.F.R. § 3.303 (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a) (2015).

For certain disabilities, such as primary anemia, diabetes mellitus and hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Special considerations attend the cases of combat veterans.  38 U.S.C.A. § 1154(b) (West 2014); Collette v. Brown, 82 F. 3d 389, 392-93 (1996).  In this case, the Joint Services Records Research Center (JSRRC) found that during the Persian Gulf War, the Veteran was a Fire Direction Computer Specialist assigned to an artillery unit.  The JSRRC stated that it was more likely than not that the Veteran would have been exposed to the collateral damage as a result of the air campaign and initial ground attack considering his unit would have followed behind the main advancing armored attack force.  However, neither his service records nor his awards or decorations show that he engaged in combat with the enemy.  Nevertheless, VA regulations authorize the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2016.  Compensation is payable under such provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).

Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117 (West 2014); 38C.F.R. § 3.317 (2015).

During multiple VA examinations, such as in August 2009, July 2012, and November 2014, the examiners attributed the Veteran's muscle spasms, claimed as restless leg syndrome; sleep apnea; hypertension; pernicious anemia; and diabetes mellitus to known clinical diagnoses, and as such, they did not meet the criteria for presumptive service connection as a result of the Veteran's participation in the Pershing Gulf War.  The salient question, then, is whether there was any other basis for a nexus between those disabilities and the Veteran's service, including a direct association with the Persian Gulf War. 

Muscle Spasms, Sleep Apnea, Pernicious Anemia, and Diabetes

The Veteran's service treatment records show that in March 1991 he was treated for complaints of respiratory distress following an episode of smoke inhalation.  Physical examination yielded a diagnosis of reactive airway disease.  The following day, however, the appellant's vital signs were within normal limits, and no pertinent diagnosis was offered.  During an April 1991 physical examination the Veteran specifically denied any history of shortness of breath, chronic cough, asthma, sinusitis, sugar in the urine, and frequent trouble sleeping.  Physical examination yielded no pertinent diagnosis. 

A review of the remaining service treatment records including the reports of his August 1976 National Guard entrance examination and a February 1998 examination, are negative for any complaints, findings or diagnoses pertaining to chronic muscle spasms, sleep apnea, pernicious anemia and diabetes.  In November 1995, the appellant was noted to have a 20 year history of smoking.  Physical examinations revealed no evidence of sugar or albumin in his urine; frequent trouble sleeping, or neuritis.  On examination in February 1978, his lungs and chest; endocrine system; lower extremities, and neurologic processes were normal.  In February 1998, he reported no health problems and that he was taking no medication.  

Not only are the service records negative for any findings of the foregoing disabilities in service, the preponderance of the evidence after service is against a nexus between any of the foregoing disabilities and service.  The Veteran's VA treatment records, private treatment records, and multiple VA examination reports, such as those dated in August 2009 and July 2012, show that type II diabetes mellitus was first manifested in 2005, i.e., more than a year after separation from active duty; that pernicious anemia was first manifested in 2007; that primary anemia was not compensably disabling within a year of the claimant's separation from active duty; and that sleep apnea and restless leg syndrome were first manifested in 2008.  VA examiners concurred that there was no nexus between any of those disorders and service.  For example, in August 2009, the VA examiner stated that the Veteran's service treatment records did not document sick call visits and annual physical examinations did not identify any of these conditions or their associated symptoms.  These conditions were diagnosed at various times years after service and more than a decade following his return from the Persian Gulf.  

The normal medical findings in service, as well as the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

Absent any of the claimed disabilities in service or competent evidence of a nexus between any of those disabilities and service, the Veteran does not meet the criteria for service connection.  The preponderance of the evidence is against the claims; and, therefore, service connection is not warranted.  Accordingly, those appeals are denied.  

Hypertension 

As noted in the August 2012 VA examination, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

During his August 1976 service entrance examination, the Veteran responded, "No", when asked if he then had, or had ever had, high or low blood pressure.  His blood pressure was within normal limits for VA purposes at 130/80.

During treatment or examinations in service in November 1976, March 1991, and February 1998, the Veteran demonstrated elevated blood pressure of 160/60, 140/90, and 154/80, respectively.  On no occasion, however, were elevated readings demonstrated two or more times on at least three different days; and there was no diagnosis of hypertension at any time during service.  Indeed, when examined in February 1998, the Veteran responded, "No", when asked if he then had, or had ever had, high or low blood pressure.  

A diagnosis of hypertension was not established until 2005, when it was found at about the same time as the Veterans diabetes mellitus.  Not only was that diagnosis entered many years after service, multiple VA examiners have concurred that it is less likely than not that hypertension is the result of any incident sustained during service.  There is no evidence that hypertension was compensably disabling within a year of the claimant's separation from active duty.  The Veteran has not presented any competent evidence to the contrary, and therefore, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection for hypertension is not warranted, and the appeal must be denied.

Cholesterol

The Veteran claims entitlement to service connection for elevated cholesterol.  During a February 1998 examination for the National Guard, it was noted that the Veteran's cholesterol was too high.  Significantly, elevated cholesterol is not recognized as a disability for VA benefits purposes.  38 U.S.C.A. §§ 101 (16), 105(a); 38 C.F.R. § 3.303 (c) (2015); 61 Fed. Reg. 20, 440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

The term 'disability' refers to impairment of earning capacity.  Allen v Brown, 7 Vet. App. 439 (1995).  There is no evidence of record suggesting that the Veteran's elevated cholesterol causes the Veteran any impairment of earning capacity.  While elevated cholesterol may be a risk factor for disability or evidence of an underlying disability, the Veteran has not alleged, and the record does not suggest, that he has a diagnosed disability due to elevated cholesterol.  Therefore, the preponderance of the evidence is against the claim of service connection for elevated cholesterol, and the claim must be denied. 

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for muscle spasms, claimed as restless leg syndrome, is denied.  

Entitlement to service connection for obstructive sleep apnea is denied.  

Entitlement to service connection for elevated cholesterol is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for pernicious anemia is denied.  

Entitlement to service connection for diabetes mellitus, Type II is denied.  


REMAND

The Veteran also seeks entitlement to service connection for arthritis of the arms, a left shoulder disability, a cervical spine disability, a lumbar spine disability, a bilateral knee disability, and headaches.  

In August 2012, C. S. B., M.D., reported that he had been treating the Veteran since September 2011 for multiple medical conditions including fibromyalgia syndrome, chronic fatigue syndrome and inflammatory arthritis.  Dr. B.  asked the VA to let him know if any other documentation was necessary.

During the Veteran's November 2014 VA examination, Dr. B's rheumatologic and inflammatory work-up and lab work were not in the Veteran's claims file or any associated electronic file.  The VA examiner asked the Veteran to have Dr. B.'s office forward the work-up to VA.  This was to include antinuclear antibody, C-reactive protein, erythrocyte sedimentation rate, rheumatoid factor and other laboratory findings.  The examiner noted that lab work would confirm the Veteran's specific diagnosis and type of inflammatory arthritis.  The examiner stated that he could not render a Gulf War Statement or diagnosis until the work-up lab studies were submitted for review.

During a July 2012 VA examination, it was noted that the Veteran's headaches were likely related to his cervicalgia.  It would be premature to render a decision on the merits with respect to headaches until the foregoing lab work is obtained.  

In light of the fact that there is evidence which has not yet been obtained, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Ask Dr. B.'s office, DIRECTLY, for copies of the Veteran's rheumatologic and inflammatory work-up and lab work.  This should include, but is not limited to, antinuclear antibody, C-reactive protein, erythrocyte sedimentation rate, rheumatoid factor and all other laboratory findings.  Also ask Dr. B. to confirm the Veteran's specific diagnosis and type of inflammatory arthritis.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, undertake any other indicated development to specifically include a review of the record by a VA physician to address whether it is at least at least as likely not that the claimed arthritis of the arms, left shoulder disability, cervical spine disability, lumbar spine disability, bilateral knee disability, and headaches are related to service.  The reviewing physician must provide a fully reasoned  rationale for any and all opinions offered.  

3.  Then readjudicate the issues of entitlement to service connection for arthritis of the arms, a left shoulder disability, a cervical spine disability, a lumbar spine disability, a bilateral knee disability, and headaches.  
If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


